
	

114 SRES 143 IS: Supporting efforts to ensure that students have access to debt-free higher education.
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 143
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2015
			Mr. Schatz (for himself, Mr. Schumer, Ms. Warren, Mr. Reed, Mr. Booker, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting efforts to ensure that students have access to debt-free higher education.
	
	
 Whereas the economic competitiveness of the United States in the global economy requires a well-educated workforce;
 Whereas current and future young people in the United States should have the same opportunity offered to those who went to college in previous generations, including the ability to attend State colleges and universities without taking on burdensome debt;
 Whereas, in 2015, higher education is more important than ever because it is an essential step to entering and remaining in the middle class;
 Whereas, because of the importance of higher education, the United States should expand the opportunity to pursue and attain higher education to more people than had that opportunity in the past;
 Whereas public investment in higher education pays off, as evidenced by the fact that workers with college degrees earn more money, pay more taxes, and rely less on government services; and
 Whereas student loan debt saddles the very students who most depend on a college degree to level the economic playing field with a burden that—
 (1)constrains the career choices and hurts the credit rating of the students; (2)prevents people from fully participating in the economy by purchasing goods and services; and
 (3)threatens essential milestones of the American dream, including the purchase of a home or car, starting a family, and saving for retirement: Now, therefore, be it
			
	
 That the Senate supports efforts— (1)to ensure that, through a combination of efforts, all students have access to debt-free higher education, defined to mean having no debt upon graduation from all public institutions of higher education;
 (2)to provide support to States so States can make increased investments in higher education that will result in lower tuition and costs for students;
 (3)to increase financial aid to students to help them afford the total cost of college attendance without taking on debt;
 (4)to encourage innovation by States and institutions of higher education to cut costs for students and make college more affordable by increasing efficiency and enabling speedy and less-costly degree completion; and
 (5)to reduce the burden of existing student loan debt.  